

	

		II

		109th CONGRESS

		1st Session

		S. 1283

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 21, 2005

			Mrs. Clinton (for

			 herself, Mr. Warner,

			 Ms. Mikulski, Mr. Smith, Mr.

			 Kennedy, Ms. Collins,

			 Mr. Jeffords, Mr. Bond, Mrs.

			 Murray, Mr. Cochran,

			 Mrs. Boxer, Ms.

			 Snowe, Mr. Kerry,

			 Mr. Talent, Mr.

			 Nelson of Nebraska, Mr.

			 Coleman, Mr. Durbin, and

			 Mr. Hagel) introduced the following bill;

			 which was read twice and referred to the Committee on Health, Education, Labor, and

			 Pensions

		

		A BILL

		To amend the Public Health Service Act to

		  establish a program to assist family caregivers in accessing affordable and

		  high-quality respite care, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Lifespan Respite Care Act of

			 2005.

		2.Lifespan respite

			 careThe

			 Public Health Service Act

			 (42 U.S.C.

			 201 et seq.) is amended by adding at the end the

			 following:

			

				XXIXLifespan respite care

					2901.Findings and

				purposes

						(a)FindingsCongress finds that—

							(1)an estimated 26,000,000 individuals in the

				United States care each year for 1 or more adult family members or friends who

				are chronically ill, disabled, or terminally ill;

							(2)an estimated 18,000,000 children in the

				United States have chronic physical, developmental, behavioral, or emotional

				conditions that demand caregiver monitoring, management, supervision, or

				treatment beyond that required of children generally;

							(3)nearly 4,000,000 individuals in the United

				States of all ages who have mental retardation or another developmental

				disability live with their families;

							(4)almost 25 percent of the Nation’s elders

				experience multiple chronic disabling conditions that make it necessary to rely

				on others for help in meeting their daily needs;

							(5)every year, approximately 600,000 Americans

				die at home and many of these individuals rely on extensive family caregiving

				before their death;

							(6)of all individuals in the United States

				needing assistance in daily living, 42 percent are under age 65;

							(7)there are insufficient resources to replace

				family caregivers with paid workers;

							(8)if services provided by family caregivers

				had to be replaced with paid services, it would cost approximately

				$200,000,000,000 annually;

							(9)the family caregiver role is personally

				rewarding but can result in substantial emotional, physical, and financial

				hardship;

							(10)approximately 75 percent of family

				caregivers are women;

							(11)family caregivers often do not know where

				to find information about available respite care or how to access it;

							(12)available respite care programs are

				insufficient to meet the need and are directed at primarily lower income

				populations and family caregivers of the elderly, leaving large numbers of

				family caregivers without adequate support; and

							(13)the limited number of available respite

				care programs find it difficult to recruit appropriately trained respite

				workers.

							(b)PurposesThe purposes of this title are—

							(1)to encourage States to establish State and

				local lifespan respite care programs;

							(2)to improve and coordinate the dissemination

				of respite care information and resources to family caregivers;

							(3)to provide, supplement, or improve respite

				care services to family caregivers;

							(4)to promote innovative, flexible, and

				comprehensive approaches to—

								(A)the delivery of respite care;

								(B)respite care worker and volunteer

				recruitment and training programs; and

								(C)training programs for family caregivers to

				assist such family caregivers in making informed decisions about respite care

				services;

								(5)to support evaluative research to identify

				effective respite care services that alleviate, reduce, or minimize any

				negative consequences of caregiving; and

							(6)to promote the dissemination of results,

				findings, and information from programs and research projects relating to

				respite care delivery, family caregiver strain, respite care worker and

				volunteer recruitment and training, and training programs for family caregivers

				that assist such family caregivers in making informed decisions about respite

				care services.

							2902.DefinitionsIn this title:

						(1)Eligible

				recipientThe term

				eligible recipient means—

							(A)a State agency;

							(B)any other public entity that is capable of

				operating on a statewide basis;

							(C)a private, nonprofit organization that is

				capable of operating on a statewide basis;

							(D)a political subdivision of a State that has

				a population of not less than 3,000,000 individuals; or

							(E)any recognized State respite coordinating

				agency that has—

								(i)a demonstrated ability to work with other

				State and community-based agencies;

								(ii)an understanding of respite care and family

				caregiver issues; and

								(iii)the capacity to ensure meaningful

				involvement of family members, family caregivers, and care recipients.

								(2)Adult with a

				special needThe term

				adult with a special need means a person 18 years of age or older

				who requires care or supervision to—

							(A)meet the person’s basic needs; or

							(B)prevent physical self-injury or injury to

				others.

							(3)Child with a

				special needThe term

				child with a special need means a person less than 18 years of age

				who requires care or supervision beyond that required of children generally

				to—

							(A)meet the child’s basic needs; or

							(B)prevent physical self-injury or injury to

				others.

							(4)Family

				caregiverThe term

				family caregiver means an unpaid family member, a foster parent,

				or another unpaid adult, who provides in-home monitoring, management,

				supervision, or treatment of a child or adult with a special need.

						(5)Respite

				careThe term respite

				care means planned or emergency care provided to a child or adult with a

				special need in order to provide temporary relief to the family caregiver of

				that child or adult.

						(6)Lifespan

				respite careThe term

				lifespan respite care means a coordinated system of accessible,

				community-based respite care services for family caregivers of children or

				adults with special needs.

						2903.Lifespan respite

				care grants and cooperative agreements

						(a)PurposesThe purposes of this section are—

							(1)to expand and enhance respite care services

				to family caregivers;

							(2)to improve the statewide dissemination and

				coordination of respite care; and

							(3)to provide, supplement, or improve access

				and quality of respite care services to family caregivers, thereby reducing

				family caregiver strain.

							(b)AuthorizationSubject to subsection (f), the Secretary is

				authorized to award grants or cooperative agreements to eligible recipients who

				submit an application pursuant to subsection (d).

						(c)Federal

				lifespan approachIn carrying

				out this section, the Secretary shall work in cooperation with the National

				Family Caregiver Support Program Officer of the Administration on Aging, and

				respite care program officers in the Administration for Children and Families,

				the Administration on Developmental Disabilities, the Maternal and Child Health

				Bureau of the Health Resources and Services Administration, and the Substance

				Abuse and Mental Health Services Administration, to ensure coordination of

				respite care services for family caregivers of children and adults with special

				needs.

						(d)Application

							(1)SubmissionEach eligible recipient desiring to receive

				a grant or cooperative agreement under this section shall submit an application

				to the Secretary at such time, in such manner, and containing such information

				as the Secretary shall require.

							(2)ContentsEach application submitted under this

				section shall include—

								(A)a description of the applicant’s—

									(i)understanding of respite care and family

				caregiver issues;

									(ii)capacity to ensure meaningful involvement

				of family members, family caregivers, and care recipients; and

									(iii)collaboration with other State and

				community-based public, nonprofit, or private agencies;

									(B)with respect to the population of family

				caregivers to whom respite care information or services will be provided or for

				whom respite care workers and volunteers will be recruited and trained, a

				description of—

									(i)the population of family caregivers;

									(ii)the extent and nature of the respite care

				needs of that population;

									(iii)existing respite care services for that

				population, including numbers of family caregivers being served and extent of

				unmet need;

									(iv)existing methods or systems to coordinate

				respite care information and services to the population at the State and local

				level and extent of unmet need;

									(v)how respite care information dissemination

				and coordination, respite care services, respite care worker and volunteer

				recruitment and training programs, or training programs for family caregivers

				that assist such family caregivers in making informed decisions about respite

				care services will be provided using grant or cooperative agreement

				funds;

									(vi)a plan for collaboration and coordination

				of the proposed respite care activities with other related services or programs

				offered by public or private, nonprofit entities, including area agencies on

				aging;

									(vii)how the population, including family

				caregivers, care recipients, and relevant public or private agencies, will

				participate in the planning and implementation of the proposed respite care

				activities;

									(viii)how the proposed respite care activities

				will make use, to the maximum extent feasible, of other Federal, State, and

				local funds, programs, contributions, other forms of reimbursements, personnel,

				and facilities;

									(ix)respite care services available to family

				caregivers in the applicant’s State or locality, including unmet needs and how

				the applicant’s plan for use of funds will improve the coordination and

				distribution of respite care services for family caregivers of children and

				adults with special needs;

									(x)the criteria used to identify family

				caregivers eligible for respite care services;

									(xi)how the quality and safety of any respite

				care services provided will be monitored, including methods to ensure that

				respite care workers and volunteers are appropriately screened and possess the

				necessary skills to care for the needs of the care recipient in the absence of

				the family caregiver; and

									(xii)the results expected from proposed respite

				care activities and the procedures to be used for evaluating those results;

				and

									(C)assurances that, where appropriate, the

				applicant shall have a system for maintaining the confidentiality of care

				recipient and family caregiver records.

								(e)Review of

				applications

							(1)Establishment

				of review panelThe Secretary

				shall establish a panel to review applications submitted under this

				section.

							(2)MeetingsThe panel shall meet as often as may be

				necessary to facilitate the expeditious review of applications.

							(3)Function of

				panelThe panel shall—

								(A)review and evaluate each application

				submitted under this section; and

								(B)make recommendations to the Secretary

				concerning whether the application should be approved.

								(f)Awarding of

				grants or cooperative agreements

							(1)In

				generalThe Secretary shall

				award grants or cooperative agreements from among the applications approved by

				the panel under subsection (e)(3).

							(2)PriorityWhen awarding grants or cooperative

				agreements under this subsection, the Secretary shall give priority to

				applicants that show the greatest likelihood of implementing or enhancing

				lifespan respite care statewide.

							(g)Use of grant or

				cooperative agreement funds

							(1)In

				general

								(A)Mandatory uses

				of fundsEach eligible

				recipient that is awarded a grant or cooperative agreement under this section

				shall use the funds for, unless such a program is in existence—

									(i)the development of lifespan respite care at

				the State and local levels; and

									(ii)an evaluation of the effectiveness of such

				care.

									(B)Discretionary

				uses of fundsEach eligible

				recipient that is awarded a grant or cooperative agreement under this section

				may use the funds for—

									(i)respite care services for family caregivers

				of children and adults with special needs;

									(ii)respite care worker and volunteer training

				programs; or

									(iii)training programs for family caregivers to

				assist such family caregivers in making informed decisions about respite care

				services.

									(C)EvaluationIf an eligible recipient uses funds awarded

				under this section for an activity described in subparagraph (B), the eligible

				recipient shall use funds for an evaluation of the effectiveness of the

				activity.

								(2)SubcontractsEach eligible recipient that is awarded a

				grant or cooperative agreement under this section may use the funds to

				subcontract with a public or nonprofit agency to carry out the activities

				described in paragraph (1).

							(h)Term of grants

				or cooperative agreements

							(1)In

				generalThe Secretary shall

				award grants or cooperative agreements under this section for terms that do not

				exceed 5 years.

							(2)RenewalThe Secretary may renew a grant or

				cooperative agreement under this section at the end of the term of the grant or

				cooperative agreement determined under paragraph (1).

							(i)Supplement, not

				supplantFunds made available

				under this section shall be used to supplement and not supplant other Federal,

				State, and local funds available for respite care services.

						(j)Authorization

				of appropriationsThere are

				authorized to be appropriated to carry out this section, such sums as may be

				necessary for each of fiscal years 2006 through 2010.

						2904.National lifespan

				respite resource center

						(a)EstablishmentFrom funds appropriated under subsection

				(c), the Secretary shall award a grant or cooperative agreement to a public or

				private nonprofit entity to establish a National Resource Center on Lifespan

				Respite Care (referred to in this section as the center).

						(b)Purposes of the

				centerThe center

				shall—

							(1)maintain a national database on lifespan

				respite care;

							(2)provide training and technical assistance

				to State, community, and nonprofit respite care programs; and

							(3)provide information, referral, and

				educational programs to the public on lifespan respite care.

							(c)Authorization

				of appropriationsThere are

				authorized to be appropriated to carry out this section, such sums as may be

				necessary for each of fiscal years 2006 through

				2010.

						.

		

